DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the application
This office action is in response to applicant’s Amendments and remarks filed 6 April 2021.   As directed by applicant, claims 1, 11 and 13 have been amended.  Claim 16 has been added and no claims have been cancelled.  Thus, claims 1-16 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6-13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet (US20160345628A1) in view of Memari et al. .
With respect to Claims 1, 11, and 13, Sabet discloses an aerosol-generating system comprising: a power supply (only claim 11, Sabet, power supply), cartridge (Sabet, element 1, cartri Fig. 14) for an aerosol-generating system (Sabet, 100 e-cigarette, ¶ [0057]), the cartridge comprising: a sensor comprising first and second plates (elements 85a, 85b,Fig. 14); a storage portion (86, cylinder, Fig. 14) configured to store an aerosol-forming substrate, the storage portion between the first and second plates (fig. 14); and a vaporizer (element 4, atomizer,¶ [0056]).
Sabet does not explicitly disclose the sensor including a capacitor, a storage portion configured to store an aerosol-forming substrate substantially perpendicular to the first capacitor plate and to the second capacitor plate, the capacitor including a first capacitor plate and a second capacitor plate; the permitivity of the storage portion configured to change upon a change of a volume of the aerosol-forming substrate held in the liquid storage portion, wherein the storage portion comprises a liquid section and an air section, a size of the liquid section configured to decrease and a size of the air section configured to increase upon consumption of the aerosol-forming substrate: the sensor configured to measure a capacitance of the capacitor, the measured capacitance relating to a corresponding permitivity of the aerosol-forming substrate held in the storage portion and a controller configured to: 
based on the measured capacitance, determine an area of the first capacitor plate directly in contact with the liquid section of the storage portion, and calculate a remaining amount of the aerosol-forming substrate based on   
Memari teaches a measurement sensor for determining the amount of fluid in a storage portion of an aerosol generating system, the sensor (capacitive sensor, ¶ [0529]) including a capacitor, the capacitor including a first capacitor plate and a second capacitor plate (Memari, concentric circles of conductors, ¶[0529] wherein the height change in the e-liquid will result in a different permittivity reading), and it is configured to determine, based on measured capacitance, a remaining amount of the aerosol-forming substrate that corresponds to a capacitor area of a liquid portion of the storage portion (Memari, ¶529).
Regarding the capacitor plates substantially to the aerosol forming substrate, Memari teaches wherein the storage portion is configured to store the aerosol forming substrate substantially perpendicular to the first capacitor plate and to the second capacitor plate. (Memari Para. [0529] – “kept in a vertical position” and “a height change in e-liquid will result in a proportional change in capacitance between the conductors”, Fig. 10).  It is also noted that Hon (Hon, Fig. 7, and p. 9-12, and in particular p. 9 2nd paragraph and p. 12 2nd paragrahp) teach that the e-liquid is found in between the conductor plates (210 and 220), and the e-liquid level can be measured with permittivity changes, thus the level here would also be substantially perpendicular to the plates in order for there to be a “level” at all).
(Goldis, Abstract, “ capacitive sensor”), the capacitor including a first capacitor plate and a second capacitor plate (12, 14 plates), the permitivity of the storage portion configured to change upon a change of a volume of the aerosol-forming substrate held in the liquid storage portion (Goldis, column 2 lines 8-15) wherein the storage portion comprises a liquid section and an air section, a size of the liquid section configured to decrease and a size of .the air section configured to increase upon consumption of the aerosol-forming substrate (Goldis. apparent in fig. 2 (a-d)): the sensor configured to measure a capacitance of the capacitor, the measured capacitance relating to a corresponding permitivity of the aerosol forming substrate held in the storage portion and a controller configured to: based on the measured capacitance, determine an area of the first capacitor plate [ ] contact with the liquid section of the storage portion, and calculate a remaining amount of the aerosol-forming substrate based on the first area and a distance between the first capacitor plate and the second capacitor plate (Goldis, column 2 lines 16 -28; "when the ink bag is full, all of the plates are at their full capacitive value.. As the ink drains, some plates are at their full values, while others are at lower values. This allows for additional readings beyond full and empty." essentially, the sensor is configured to measure the capacitance between the substance and the plates and be able to recognize, based on capacitance, if there is a lot of liquid present, or whether air is present, a first detection occurs when the device is full of liquid, and later calculations occur in areas where there is less liquid and this is reflected in the capacitance, and “the capacitance measurements can be averaged” to determine the amount of liquid. Capacitance is 'based on' distance between the plates as the dialectic equation used in Goldis is the distance between the bag and the plates, and since the plates are using the same bag, the distance between the plates and where they are relative to each other is necessarily incorporated into the calculation).
Thus, it would have thus been obvious to one having ordinary skill in the art at the time of the filing to modify Sabet’s sensor with the teachings of Memari, and Goldis to have the device measure for liquid by measuring capacitance, implementing a conventional capacitance sensor as taught in Memari and Goldis to the sensor of Sabet with the structure of Sabet (i.e. plates, vaporizer), for the purpose of providing a conventional means of determining the amount of e-liquid in the device, in order to know when to refill or buy a new one, and the sensitivity of multiple plates allows the operator not to be surprised as the amount of liquid is constantly monitored (Goldis, column 1 line 39-41).

Regarding that the plates are “in direct contact” with the liquid, Hon further teaches such a liquid supply being in direct contact with capacitor plates in order to measure liquid level within a cigarette (Hon, Abstract, Figs. 5,7 8 and, 9; capacitor plates 210,220 ;Figs. are configurations; p. 12 lines 2-8 describe the contact to the plates, “For a capacitor having a media (e.g., e-liquid) between the first and second conductors thereof, the permittivity of the capacitor depends on the amount and the composition of the 5 liquid. The more sensitive the permittivity changes over the liquid amount, the more accurate the capacitor e-liquid detection system may determine whether the e-liquid is a suitable product, and/or the remaining e-liquid level. Substances having higher permittivity may increase the sensitivity of permittivity changes to change of the liquid amount.”). 
Thus, it would have been obvious to one having ordinary kill in the art at the time of the invention to modify Sabet and the other secondary references in light of the teachings of Hon, to have the liquid directly in contact with the capacitor plates, in order to be able to very finely calculate the liquid level, to be able to check very fine levels of permittivity to measure liquid level, as the device is small and there would need to be high sensitivity (so direct contact is best) to evaluate the changes of the liquid amount.

Further, Regarding Claim 11, Sabet  also discloses, besides the above limitations of claim 1, a device comprising a main unit ¶0079;(smartphone case)  including a power supply; and a cartridge removably coupled to the main unit (¶0060, fig. 2A, a main unit (case) for holding cartridge 1); and having a memory, the capacitor, the controller (Fig. 14, microprocessor, circuitboard ¶98), , and the memory (¶0079, in main unit) each included in one of the main unit and the cartridge (¶0079, memory with smartphone within the case). Sabet, as noted above, does not teach a capacitor, though he does teach other mechanisms for sensing.  Here, as also noted above, Memari specifically teaches a capacitor and it is located in in the main body or the cartridge (¶528-529; capacitor, which is used as a sensor, “a height change in e-liquid will result in a proportional change in capacitance”, and this is inside the cartridge or the main body and sent to a controller).
Further, Regarding claim 13, it is noted that although the preamble of Claim 13 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also obvious by the combined teachings. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.  Claim 13 is rejected, mutatis mutandis, for the same reasons claim 1 is rejected, and the amendment to claim 13 is, as well, substantially similar to the amendment to claims 1 and 11, describing method of the controller to measure liquid based on capacitance.

Regarding claim 3, Sabet in view of Memari and Goldis teach all the limitations of claim 1, but do not further teach, in this combination, a cartridge wherein the storage portion comprises: at least one channel configured to holding the aerosol-forming substrate, the at least one channel configured such that capillary forces act on the aerosol-forming substrate, thereby holding the aerosol-forming substrate essentially perpendicular to the first capacitor plate and to the second capacitor plate.  However, it is noted “capillary forces act[ing] on the aerosol-forming substrate” causes the phenomenon, and is how it works that “the at least one channel configured to holding the aerosol-forming causes the liquid (or here, aerosol-forming substrate) to be essentially perpendicular to the sides (in this case, the first and second capacitor plates; see, “What is Capillary Action”. Peshin, Akash.ScienceABC.2019. retrieved on 18 July 2020 from https://www.scienceabc.com/nature/what-is-capillary-action.html).  As well, Memari has teaches an aerosol forming liquid substantially perpendicular to the sides (Memari, Figs. 10-11, level of the liquid seen inside liquid chamber 48, ¶529, as noted above, teaches a capacitive sensor whereby “conductors are kept in a vertical position, [and] a height change in e-liquid will result in a proportional change in capacitance”, which can be recognized thereby as “a change in e-liquid level”. ).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify teachings of Sabet in view of Memari and Goldis with a further teaching of Memari, to make sure the capacitor plates are arranged in such a way as to have the level of the liquid perpendicular to the plates, which is also to have the height perpendicular to the sides, in a way that can measure the height by capacitance, and using the phenomenon of capillary action, which does create liquid levels substantially parallel to the sides of the container.
With respect to Claims 6, Sabet in view of Memari, Goldis and Hon teach all the limitations of claim 1, as above, but do not further teach, in the combination so far, wherein the storage portion comprises: a first wall; and a 

With respect to Claims 7, Sabet in view of Memari, Goldis and Hon teach all the limitations of claim 6, as above, but do not further teach, in the combination so far, wherein the second wall opposes the first wall, and wherein the first capacitor plate and the second capacitor plate have a generally planar shape.  However, Goldis teaches wherein the second wall opposes the first wall, and wherein the first capacitor plate (12) and the second capacitor plate (14) have a generally planar shape (Goldis, fig. 3, id.). The benefit of this placement is that this is a conventional way of placing capacitor plates in order to measure liquid content, thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sabet in view of Memari and Goldis with 


Regarding claim 10, Sabet in view of Memari, Goldis and Hon teach all the limitations of claim 1, as above, and further teach a cartridge wherein the controller is configured to determine a volume of the storage portion dependent on an output of the sensor [Memari, ¶529] Goldis, abstract, column 1, lines 44-54).

With respect to Claim 12, Sabet in view of Memari, Goldis and Hon teach all the limitations of claim 1, as above, and further teach comprising: a tilt sensor (Sabet ¶[0097]) configured to determine whether freely moving aerosol-forming substrate held in the storage portion has a level that is essentially perpendicular to the first capacitor plate and the second capacitor plate. (It is noted that Goldis, allows for the different placement of the different plates for increased and different sensing, figs. 4A-4C, column 2 lines 13-15, 43-52)

Regarding claim 15, Sabet in view of Memari, Goldis and Hon teach all the limitations of claim 1, as above, but do not further teach, in the current combination, explicitly a cartridge wherein the first capacitor plate and the second capacitor plate are a distance apart and the distance between the first capacitor plate and the second capacitor plate remains unchanged together. However, Goldis further teaches wherein the first capacitor plate and the second capacitor plate (12, 14 plates) are a distance apart and the distance between the first capacitor plate and the second capacitor plate remains unchanged together (figs. 2(a-d’), 3, apparent that the distance between the plates is fixed).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Sabet in view of Memari and Goldis with a further teaching of Goldis, to have the plates at a fixed distance, in order to take the capacitance easily and so that it minimizes the variables so that the amount of liquid can most directly and easily be determined.  (column 2 lines 16-25;  “the capacitance measurements reflect the distance between the bag and the plates;  closer to a plate would indicate more liquid.  Thus, the plates must be equal distance, or such measurements wouldn’t make sense.).

Regarding claim 16, Sabet in view of Memari, Goldis and Hon teach all the limitations of claim 1, as above, but do not further teach, in the current combination, explicitly wherein the aerosol-forming substrate is configured to be drawn to an end of the storage portion.  It is unclear where the liquid would be drawn from.  However, Hon teaches that the liquid would be drawn to and from an end of the storage portion (Hon, fig. 1, going out through top end).  As well, even in Goldis, the liquid is drawn to the end from where the liquid is being taken from, so that the liquid gathers at that end (Goldis, figs. 2a-2d).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to .


Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet (US20160345628A1) in view of Memari et al. (US20150245654A1) Goldis and Hon (Wipo Patent Publication WO2016101202) as applied to Claim 1 above, further in view of Tucker et al. (US20130192623A1).
Regarding claim 5, Sabet in view of Memari, Goldis and Hon teaches all the limitations of claim 1, but do not explicitly teach wherein the storage portion comprises: a capillary medium configured to store the aerosol-forming substrate.
Tucker discloses wherein the storage portion comprises: at least one channel (Tucker, ¶¶0058, 0061, see within capillary liquid storage medium 21/liquid supply reservoir 22 and “capillary action of the wick”, Fig. 4) configured to holding the aerosol-forming substrate, the at least one channel configured such that capillary forces act on the aerosol-forming substrate (as discussed in Para/ [0035] of like materials in the element) 
It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to implement the aerosol-forming substrate channels as taught in Tucker within the storage portion of Sabet, 
Regarding claim 8 Sabet in view of Memari, Goldis and Hon teach all the limitations of claim 6, as above, but does not further teach wherein the first wall and the second wall have a generally cylindrical shape, and wherein the second wall is located within a volume defined by the first wall”.  However, Tucker teaches such an orientation (Tucker, Figs. 4, 6, and 7, elements 22 and 21, having the reservoir be In between an outer cylinder and an inner cylinder; the inner cylinder is within the volume created by the outer cylinder).   Given that Sabet and Memari deal with cigarettes and will try to accommodate the capacitor plates, it would have been obvious to one having ordinary skill in the art at the time of the filing to seek to modify the Sabet in view of Memari and Goldis with the further teaching of Tucker, so that the capacitance derived from the distance can be used in a circular or cylindrical device like a cigarette, putting the reservoir in a conventional place without unexpected results.

Regarding claim 9 Sabet in view of Memari, Goldis and Hon and Tucker teach all the limitations of claim 8, as above, and, according to the teachings and obviousness above, further teach wherein the first capacitor plate and the second capacitor plate have a generally cylindrical shape” It is noted that this would have been incorporated through the references already because, according to Goldis, the walls have the capacitor plates within them.  Just as the walls are cylindrical, in the combination in the claim above, so to the capacitors would have been .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sabet (US20160345628A1) in view of Memari et al. (US20150245654A1) and Goldis (U.S. Patent 5,635,962) and Hon (Wipo Patent Publication WO2016101202) as applied to Claim 1 above, further in view of Hawes et al. (US20140283855A1).
With respect to Claim 4, Sabet in view of Memari, Goldis and Hon does not explicitly disclose wherein the storage portion comprises: one or more flexible walls configured to adapt to the volume of the aerosol-forming substrate stored in the storage portion.
Hawes discloses wherein the liquid storage portion 240 (Hawes reservoir, see Fig. 2) comprises: one or more flexible walls (discussed in ¶ [0022]) configured to adapt to the volume of the aerosol-forming substrate stored in the storage portion.
It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to implement the flexible wall as taught in Hawes into the liquid storage portion of Sabet in view of Memari and Goldin, for the purpose of aiding in the dispensing of fluid from the liquid storage portion (Hawes Para. [0022]).
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sabet (US20160345628A1) in view of Memari et al. (US20150245654A1) and Goldis (U.S. .

With respect to Claim 14, Sabet in view of Memari Goldis and Hon teach all the limitations of claim 13, as above, but does not explicitly disclose further comprising: determining the volume of the aerosol-forming substrate held in the storage portion by accessing a look-up table that relates capacitances to corresponding volumes of the aerosol-forming substrate held in the storage portion.
Zitzke discloses the usage of sensed capacitance and subsequently accessing look-up tables in the memory of aerosol-generating systems (Zitzke ¶ [0049]).
It would have been obvious to one having ordinary skill in the art at the time of the filing to implement the look-up table as taught in Zitzke within the memory of the aerosol-generating system of Sabet in view of Memari and Goldin, for the purpose of enabling a microprocessor to select relevant parameters in response to looked up values (Zitzke ¶[0049]).

Response to Arguments
 Applicant’s arguments with respect to claim(s) 23 June 2021 have been considered but are not persuasive.  Regarding the Amendment, applicant merely included the subject matter of already rejected claim 2 into the independent claims and then cancelled claim 2.  The independent claims are still rejected for over the art which Remarks, p. 10-11), such a combination would have been obvious given that Sabet and Hon and Memari are all within the electronic cigarette art, and it would have been obvious to try and optimize he sensors to calculate remaining liquid.  And thus the limitation is conventional and would have been obvious to combine in order to determine how much liquid is left so a refill can be prepared or new material can be add, so a user will not find themselves without any liquid.

Please Contact Examiner Regarding any questions or concerns.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Samuels whose telephone number is (571)272-2683.  The examiner can normally be reached on M-F: 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached: Dana Ross on (571) 272-4480, Ibrahime Abraham on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/
Examiner, Art Unit 3761      

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715